Citation Nr: 0703974	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sinusitis.
	

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to May 
1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran provided testimony at a Travel Board hearing 
conducted in July 2005.  Following that hearing, the case 
came before the Board and the Board remanded the issue of 
service connection for sinusitis for additional development.  
That development has been completed to the extent possible, 
and the case returned to the Board for further consideration 
of the veteran's appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claims has been obtained.

2.  The probative evidence shows that the veteran is not 
currently diagnosed with sinusitis.


CONCLUSION OF LAW

A claimed sinus condition was not incurred or aggravated by 
service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, in September 2001 and March 2006 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  Of note, the veteran returned the March 2006 VCAA 
letter in June 2006 with the indication that he had no 
further evidence to submit.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA treatment and 
examination reports, lay statements, and hearing transcripts.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  For a 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  Id.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Of these elements, the most fundamental requirement for 
service connection is first establishing the veteran has the 
disability alleged; this is usually proven by way of a 
medical diagnosis, to confirm he has the condition claimed.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

The veteran essentially contends that he currently suffers 
with a sinus condition that has been chronic since 1977, 
while he served in the military.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The evidence of record in this case does not support the 
first element in Hickson, supra, and the veteran's claim of 
service connection fails for that reason.  The veteran 
underwent a VA examination in June 2006 for his nose, sinus, 
larynx, and pharynx.  His claims file was reviewed in its 
entirety.  The examiner noted the veteran's current 
complaints of nasal congestion and prior treatment for 
sinusitis.  After considering a computed tomography (CT) scan 
performed just prior to the examination, the physician found 
no current evidence of acute or chronic nose or sinus 
disease.  There is no evidence which contradicts or is 
otherwise inconsistent with this medical finding.  Therefore, 
the competent medical evidence does not establish that he 
currently has a current sinusitis disability and service 
connection cannot be granted.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Even when considering the other evidence of record, a 
relationship between a current condition and service is not 
shown.  For example, various reports of acute sinus problems 
were noted in the veteran's service medical records.  
However, there is no evidence that these conditions were 
related or are otherwise manifestations of a chronic 
condition that carried forward to the present time.

Service medical records from February 1977 show rhinitis.  
October 1977 records note complaints of cold symptoms and a 
diagnosis of viral syndrome.  Records from August 1980 note 
pain in the veteran's head and neck, along with rhinorhea.  
The veteran was diagnosed with viral syndrome.  In November 
1982, the veteran again was treated for complaints of cough 
and neck pain, and was again found to have a viral syndrome.  
May 1983 treatment records show complaints of nose congestion 
and another diagnosis of viral syndrome.  February 1986 
records indicate the veteran's sinuses were mildly injected.  
Records from October 1986 show an accident involving the 
veteran's forehead and a conveyor belt.  He was given 
sutures, but there is no indication that the veteran suffered 
sinus trauma during this incident.  In October 1987 the 
veteran reported for outpatient treatment complaining of a 
cough and yellow sputum.  Mild injection was noted in the 
veteran's pharynx and decongestants were prescribed.  
Outpatient records from June 1988 indicate the veteran 
complained of feeling terrible and showed red and boggy nasal 
membranes.  He was found to have signs and symptoms of either 
an upper respiratory infection or allergies.  No sinus 
condition was noted in the veteran's May 1990 discharge 
examination report.  Taken together, these records show that 
the veteran sought treatment for infrequent viral infections 
during service and was also treated on a few occasions for 
nasal problems of unknown etiology.  However, there is no 
medical evidence to suggest that these records address a 
chronic sinus condition during service.

Following service, many years elapsed before the first noted 
complaint of a sinus condition.  VA outpatient records from 
September 1995 note a normocephalic head evaluation.  January 
1998 VA notes indicate a normocephalic examination, with 
nasal passages patent and septum midline.  These findings 
were echoed in records from September 1995.  A February 2000 
evaluation also noted a normocephalic examination with patent 
nasal passages and a midline septum.  Because of the 
veteran's smoking, a chest x-ray and CT scan of the sinuses 
was ordered.  During this time period, however, there is no 
medical evidence of treatment or complaints of a sinus 
condition.

A March 2003 CT scan shows thickening of the nasal 
turbinates, greater on the left; mucosal membrane thickening 
greater in the maxillary antra, greater on the right; minimal 
mastoiditis; and lobulated soft tissue densities at the 
lateral aspect of the right maxillary antrum.  This record 
represents the first medical evidence of post service sinus 
problems and it was generated over 9 years following the 
veteran's discharge.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).

The report from the radiologist who reviewed these films 
indicates that he suspected that the mucosal membrane 
thickening "may represent slight chronic appearing 
sinusitis."  However, this conclusion was not based on any 
study of the veteran's history.  In cases where an examiner 
who has rendered a medical opinion has not had an opportunity 
to review the veteran's medical records, the medical 
opinion's probative value is substantially limited.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  Also, in Obert v. Brown, 5 Vet. App. 30 (1993), 
the Court held that a medical opinion expressed in terms of 
"may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  See also Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 
Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999) 
(by using the term "could," without supporting clinical 
data or other rationale, a medical opinion simply is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence).  Accordingly, that 
mention of a "chronic" condition is not probative in 
determining the nature or etiology of the veteran's sinus 
condition.

The determination that the March 2003 CT scan report is not 
probative on the matter of chronicity is important because 
subsequent VA treatment records appear to carry this 
"chronic" diagnosis forward; even in instances where the 
veteran sought treatment and no physical examination was 
performed.  VA outpatient records from December 2000 note the 
veteran's complaints of headaches, which he related to a 
sinus infection.  He was diagnosed with headaches "probably 
sinus in nature" at this time.

When the veteran's February 2001 CT scan was reviewed by the 
same radiologist who reported on the March 2003 scan, the 
characterization of chronic sinus problems was absent from 
the report.  While thickening of the nasal turbinates was 
again noted, mucosal membrane thickening and opacification 
was considered much improved since the prior study.  Slight 
residual mucosal membrane thickening was still noted, but 
this was not characterized as part of a chronic disease 
process.

Subsequent VA outpatient treatment records show changes in 
the level of symptomatology.  Records from October 2001 
indicate only baseline allergic rhinitis and no sinusitis.  A 
report from April 2002 does indicate a leftward bridge 
deformity, a rightward septal deformity, injected nasal 
mucosa with dried secretions, and no mastoid pain.  The 
veteran was diagnosed with allergic rhinitis, unspecified 
chronic sinusitis, and polyp of sinus with stable chronic 
residuals.  The veteran was told to stop smoking.  VA 
outpatient notes from June 2003 indicate the veteran's nasal 
passages were patent and his septum was midline.  Notes from 
October 2003 indicate an incident of sinusitis, based on the 
veteran's complaints of pain, sinus congestion and a history 
of 3-4 sinus infections per year.  He was diagnosed with 
acute, as opposed to chronic, sinusitis.  By June 2004 the 
veteran was found to have allergic rhinitis with stable 
residuals.  It was noted at that time that he was not 
interested in smoking cessation.  A January 2005 note 
indicates the veteran's rhinitis was absent and that his 
unspecified chronic sinusitis was not corroborated by CT 
scans.  Basically, VA outpatient records show waxing and 
waning of sinus symptoms and are not conclusive in 
establishing chronicity.  In any case, this matter is 
resolved by the June 2006 VA examination that, again, finds 
no current evidence of a chronic nose or sinus disease.

In hearing testimony, the veteran indicated that he 
experienced sinus problems in the military and that this 
condition continued forward from that time.  A lay statement 
from the veteran's spouse, received in October 2006, 
attributes the veteran's headaches to an in-service accident, 
as opposed to a sinus condition.  The Board observes that 
neither party is competent to provide evidence of the 
etiology of the veteran's claimed condition.  See Espiritu, 
supra.

In summary, the claims file contains evidence that he veteran 
experienced sinus problems in service.  There is also 
evidence that the veteran experienced some post service sinus 
problems.  However, there is no probative evidence that the 
veteran currently experiences sinusitis and, indeed, the 
competent medical evidence of record indicates there is no 
current evidence of acute or chronic nose or sinus disease.

Even were it shown the veteran currently has sinusitis, he 
still would have to establish the current disability is 
related to his service in the military - and specifically, to 
the conveyor belt accident or prior in service treatment for 
nasal conditions.  Obviously, where he has not shown he 
currently has the condition claimed, there is no possibility 
of establishing this necessary link to service.  Although the 
Board does not question his veracity or credibility, in the 
absence of any competent medical evidence that he currently 
even has the claimed disability, much less related to his 
military service, service connection must be denied because 
the preponderance of the evidence is unfavorable.

For these reasons and bases, the claim for service connection 
for sinusitis must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 519 
(1996).


ORDER

Service connection for sinusitis is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


